               Case 2:21-cr-00061-JLR Document 15 Filed 04/12/21 Page 1 of 2




 1                                                                       Judge James L. Robart
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF WASHINGTON
 8
                                       AT SEATTLE
 9
10
        UNITED STATES OF AMERICA,                          NO. CR21-061 JLR
11
                               Plaintiff,
                                                           ORDER
12
13
                          v.
14
        JOSE CONTRERAS-SOLIS,
15
                               Defendant.
16
17          THE COURT has considered the stipulated motion to proceed with guilty plea by
18 video hearing, along with all the records and files in this case and the General Orders
19 currently in effect.
20          THE COURT FINDS that the circumstances are as set forth in the parties’ motion,
21 and that a guilty plea by video hearing may take place as soon as practical, because
22 further delays in this case would cause serious harm to the interests of justice,” see
23 General Order No. 04-20, for the reasons set forth in the parties’ stipulation.
24          THE COURT ORDERS that the parties may proceed with a plea hearing by video
25 conference, consistent with current procedures established by this Court, and directs the
26 //
27 //
28   United States v. Jose Contreras-Solis, CR21-061 JLR                UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     Order Authorizing Plea by Video - 1
                                                                        SEATTLE, WASHINGTON 98101
                                                                        (206) 553-7970
               Case 2:21-cr-00061-JLR Document 15 Filed 04/12/21 Page 2 of 2




 1 parties to consult with one another and the Court to schedule such a hearing at a mutually
 2 acceptable date and time.
 3          DATED this 12th day of April, 2021.
 4
 5
 6                                                         A
                                                           The Honorable James L. Robart
 7
                                                           U.S District Court Judge
 8
 9
10
11
12
13
     Presented by:
14
15 /s/ Sok Tea Jiang
   SOK TEA JIANG
16 Assistant United States Attorney
17
18 /s/ Nancy Tenney
19 NANCY TENNEY
   Assistant Federal Public Defender
20 Attorney for Defendant Jose Contreras-Solis
21
22
23
24
25
26
27
28   United States v. Jose Contreras-Solis, CR21-061 JLR                     UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     Order Authorizing Plea by Video - 2
                                                                             SEATTLE, WASHINGTON 98101
                                                                             (206) 553-7970
